UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2012 Kaiser Federal Financial Group, Inc. (Exact Name of Registrant as Specified in its charter) Maryland 001-34979 26-1500698 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91722 Address of principal executive offices (626) 339-9663 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) {Clients/1162/00162118.DOC/ } Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)Employment Agreement with Dustin Luton.On May 21, 2012, Kaiser Federal Bank (the “Bank”), the wholly-owned subsidiary of Kaiser Federal Financial Group, Inc. (the “Company”) entered into an amended and restated employment agreement (the “Employment Agreement”) with Dustin Luton, President and Chief Executive Officer of the Company and the Bank.The Company is a party to the Employment Agreement for the sole purpose of guaranteeing the payments required thereunder. The Employment Agreement supersedes and replaces the employment agreement previously entered into with Mr. Luton dated July 1, 2011.The Employment Agreement was adopted solely to change the effective date of Mr. Luton’s prior employment agreement from July 1, 2011 to November 19, 2011 so that the term of the Employment Agreement is consistent with the term of all other employment contracts between the Bank and certain executive officers.As a result of the foregoing, the Board of Directors of the Bank can conduct its annual performance evaluation of the executive officers (including Mr. Luton) at the same time for purposes of determining whether to renew the term of their employment contracts following the Company’s June 30th fiscal year. All other terms of the Employment Agreement are identical with the previously disclosed terms of Mr. Luton’s prior employment agreement.The foregoing description of the Employment Agreement is qualified in its entirety by reference to the Employment Agreement that is attached hereto as Exhibit 10.1 of this Current Report on Form 8-K, and is incorporated by reference into this Item 5.02. Item 9.01.Financial Statements and Exhibits. (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Not Applicable. (d) Exhibits. Employment Agreement between Kaiser Federal Bank and Dustin Luton SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KAISER FEDERAL FINANCIAL GROUP, INC. DATE: May 21, 2012 By: /s/ Jean M. Carandang Jean M. Carandang Chief Financial Officer (Duly Authorized Representative)
